DETAILED ACTION
This communication is in response to the claims filed on 12/20/2021. 
Application No: 16/894,964.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Katie Juffa on January 10, 2022.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
1.- 4.	 (Cancelled).
 
5.	(Proposed Amendment) A method, performed by a radio transmitter, for managing positioning reference signals, wherein the method comprises:
receiving, from a network node, a transmit configuration of the positioning reference signals, wherein the transmit configuration comprises a cell identity relating to the radio transmitter and an identifier for determining of positioning reference signals, wherein the cell identity comprises one of a physical cell identity and an extended cell identity, and wherein the identifier for determining of positioning reference signals is based on a cell portion identifier that uniquely identifies a cell portion within a cell, 
determining, by the radio transmitter, the positioning reference signals to send to a user equipment, the positioning reference signals determined based on the cell identity and the identifier for determining of positioning reference signals received in the transmit configuration from the network node, and
sending the positioning reference signals from the radio transmitter to the user equipment.

6.	(Proposed Amendment) The method according to claim 5, wherein the cell identity comprises  the extended cell identity, and wherein the determining of the positioning reference signals based on the cell identity comprises determining the positioning reference signals  based on the extended cell identity.

7.	(Proposed Amendment) A method, performed by a network node, for configuring positioning reference signals, wherein the method comprises:
sending, from the network node to a user equipment, a reception configuration of positioning reference signals, wherein the reception configuration comprises a cell identity relating to a radio transmitter and an identifier for determining of positioning reference signals that the user equipment receives from the radio transmitter, wherein the cell identity comprises one of a physical cell identity and an extended cell identity, and wherein the identifier for determining of positioning reference signals is based on a cell portion identifier that uniquely identifies a cell portion within a cell, and
sending, from the network node to the radio transmitter, a transmit configuration of positioning reference signals, wherein the transmit configuration comprises the cell identity and the identifier.

8.	(Previously Presented) The method according to claim 7, wherein the method comprises:
receiving, from the user equipment, a report about the estimated signal characteristics relating to a positioning reference signal sequence.

9.	(Proposed Amendment) The method according to claim 7, wherein the cell identity comprises  the extended cell identity. 

10.	(Previously Presented) The method according to claim 7, wherein the method comprises:
sending, to a user equipment, a request for capabilities, and
receiving, from the user equipment, a response relating to capabilities, wherein the response includes a first indication, the first indication indicating whether the user equipment supports positioning reference signals based on the identifier for determining of positioning reference signals.

11.	(Proposed Amendment) The method according to claim 10,  wherein the response includes a second indication, the second indication indicating whether the user equipment supports positioning reference signals based on the extended cell identity.

12.	(Cancelled)

13.	(Cancelled) 

14.	(Previously Presented) A computer program, comprising computer readable code units which when executed on a radio transmitter causes the radio transmitter to perform the method according to claim 5.

15.	(Previously Presented) A carrier comprising the computer program according to claim 14, wherein the carrier is one of an electronic signal, an optical signal, a radio signal and a computer readable medium.

16.	(Previously Presented) A computer program, comprising computer readable code units which when executed on a network node causes the network node to perform the method according to claim 7.

17.	(Previously Presented) A carrier comprising the computer program according to claim 16, wherein the carrier is one of an electronic signal, an optical signal, a radio signal and a computer readable medium.

18. – 21. (Cancelled)

22.	(Proposed Amendment) A radio transmitter configured for managing positioning reference signals, wherein the radio transmitter is configured for:
receiving, from a network node, a transmit configuration of the positioning reference signals, wherein the transmit configuration comprises a cell identity relating to the radio transmitter and an identifier for determining of positioning reference signals, wherein the cell identity comprises one of a physical cell identity and an extended cell identity, and wherein the identifier for determining of positioning reference signals is based on a cell portion identifier that uniquely identifies a cell portion within a cell, 
determining, by the radio transmitter, the positioning reference signals to send to a user equipment, the positioning reference signals determined based on the cell identity and the identifier for determining of positioning reference signals received in the transmit configuration from the network node, and
sending the positioning reference signals from the radio transmitter to a user equipment.

23.	(Proposed Amendment) The radio transmitter according to claim 22, wherein the cell identity comprises  the extended cell identity, and wherein the determining of the positioning reference signals based on the cell identity comprises determining the positioning reference signals  based on the extended cell identity


sending, from the network node to a user equipment, a reception configuration of positioning reference signals, wherein the reception configuration comprises a cell identity relating to a radio transmitter and an identifier for determining of positioning reference signals that the user equipment receives from the radio transmitter, wherein the cell identity comprises one of a physical cell identity and an extended cell identity, and wherein the identifier for determining of positioning reference signals is based on a cell portion identifier that uniquely identifies a cell portion within a cell, and
sending, from the network node to the radio transmitter, a transmit configuration of positioning reference signals, wherein the transmit configuration comprises the cell identity and the identifier.

25.	(Previously Presented) The network node according to claim 24, further being configured for receiving, from the user equipment, a report about the estimated signal characteristics relating to a positioning reference signal sequence. 

26.	(Proposed Amendment) The network node according to claim 24, wherein the cell identity comprises  the extended cell identity. 

27.	(Previously Presented) The network node according to claim 24, wherein the network node is configured for:
sending, to a user equipment, a request for capabilities, and
receiving, from the user equipment, a response relating to capabilities, wherein the response includes a first indication, the first indication indicating whether the user equipment supports positioning reference signals based on the identifier for determining of positioning reference signals.

28.	(Previously Presented) The network node according to claim 27, wherein the cell identity comprises an extended cell identity and wherein the response includes a second indication, 


***
 
Reasons for allowance
Claims 5-11, 14-17 and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 5 distinguish features are underlined and summarized below: 
A method, performed by a radio transmitter, for managing positioning reference signals, wherein the method comprises:
receiving, from a network node, a transmit configuration of the positioning reference signals, wherein the transmit configuration comprises a cell identity relating to the radio transmitter and an identifier for determining of positioning reference signals, wherein the cell identity comprises one of a physical cell identity and an extended cell identity, and wherein the identifier for determining of positioning reference signals is based on a cell portion identifier that uniquely identifies a cell portion within a cell, 
determining, by the radio transmitter, the positioning reference signals to send to a user equipment, the positioning reference signals determined based on the cell identity and the identifier for determining of positioning reference signals received in the transmit configuration from the network node, and
sending the positioning reference signals from the radio transmitter to the user equipment.


The representative claim 7 distinguish features are underlined and summarized below: 
A method, performed by a network node, for configuring positioning reference signals, wherein the method comprises:
sending, from the network node to a user equipment, a reception configuration of positioning reference signals, wherein the reception configuration comprises a cell identity relating to a radio transmitter and an identifier for determining of positioning reference signals that the user equipment receives from the radio transmitter, wherein the cell identity comprises one of a physical cell identity and an extended cell identity, and wherein the identifier for determining of positioning reference signals is based on a cell portion identifier that uniquely identifies a cell portion within a cell, and
sending, from the network node to the radio transmitter, a transmit configuration of positioning reference signals, wherein the transmit configuration comprises the cell identity and the identifier.


The representative claim 22 distinguish features are underlined and summarized below:
A radio transmitter configured for managing positioning reference signals, wherein the radio transmitter is configured for:
receiving, from a network node, a transmit configuration of the positioning reference signals, wherein the transmit configuration comprises a cell identity relating to the radio transmitter and an identifier for determining of positioning reference signals, wherein the cell identity comprises one of a physical cell identity and an extended cell identity, and wherein the identifier for determining of positioning reference signals is based on a cell portion identifier that uniquely identifies a cell portion within a cell, 
determining, by the radio transmitter, the positioning reference signals to send to a user equipment, the positioning reference signals determined based on the cell identity and the identifier for determining of positioning reference signals received in the transmit configuration from the network node, and
sending the positioning reference signals from the radio transmitter to a user equipment.


The representative claim 24 distinguish features are underlined and summarized below:
A network node configured for configuring positioning reference signals, wherein the network node is configured for:
sending, from the network node to a user equipment, a reception configuration of positioning reference signals, wherein the reception configuration comprises a cell identity relating to a radio transmitter and an identifier for determining of positioning reference signals that the user equipment receives from the radio transmitter, wherein the cell identity comprises one of a physical cell identity and an extended cell identity, and wherein the identifier for determining of positioning reference signals is based on a cell portion identifier that uniquely identifies a cell portion within a cell, and
sending, from the network node to the radio transmitter, a transmit configuration of positioning reference signals, wherein the transmit configuration comprises the cell identity and the identifier.


Applicant's independent claim 5 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 7, 22 and 24 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.

 

Prior Art References 
The closest combined references of Voltolina, Krishnamurthy and Riley teaches following:
 	Voltolina (US 7194274 B2) teaches a method a method and arrangements in a mobile telecommunication network for providing a first radio network controlling unit with positioning information for a mobile terminal. The mobile terminal is located within a cell and served by a radio base station covering said cell. The cell is identifiable by means of a cell Geographical Area Information, GAI, and the resources of the radio base station to the mobile terminal is controlled by a second Radio network controlling unit. The method in accordance with the present invention comprises the steps of determining a cell portion of the cell wherein the mobile terminal is located, associating the cell portion with a Cell Portion GAI and transmitting the Cell Portion GAI from the second radio network controlling unit that controls the resources of said radio base station to the first radio network controlling unit.

Krishnamurthy (US 20100195566 A1) teaches that A base station communicates a positioning reference signal (PRS) to wireless communication devices over a downlink in a wireless communication system by encoding a PRS into a first set of transmission resources, encoding other information into a second set of transmission resources, multiplexing the two sets of resources into a subframe such that the first set of resources is multiplexed into at least a portion of a first set of orthogonal frequency division multiplexed (OFDM) symbols multiplexed into a second set of OFDM symbols, and transmitting the subframe. Upon receiving the subframe, a wireless device determines which set of transmission resources contains the PRS based on the identifier associated with the base station that transmitted the subframe and processes the set of resources containing the PRS to estimate timing (e.g., time of arrival) information.

Riley (US 20030054813 A1) teaches a method by which a base transceiver station (BTS) may be uniquely identified. When attempting to determine the location of a mobile unit using signal from multiple BTSs, it is critical that the BTSs be uniquely identified and their position accurately determined. In many cases, the signals received from the BTSs provide limited identification information and cannot be used to uniquely to identify the BTS from which a signal has been received. The present invention uses available information to generate a candidate list and to determine therefrom the most likely candidates for the Measurement BTSs. Based on this information, the system analyzes cell coverage overlap and relative phase delay to determine the likelihood of a candidate BTS being the actual BTS from which a signal is received. As candidate BTSs are uniquely identified, it is possible to use this additional identification information in an iterative process to further identify additional candidate BTSs.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
	the cell identity comprises one of a physical cell identity and an extended cell identity, and wherein the identifier for determining of positioning reference signals is based on a cell portion identifier that uniquely identifies a cell portion within a cell, 
determining, by the radio transmitter, the positioning reference signals to send to a user equipment, the positioning reference signals determined based on the cell identity and the identifier for determining of positioning reference signals received in the transmit configuration from the network node, and
sending the positioning reference signals from the radio transmitter to the user equipment.

 
Voltolina teaches a radio network controlling unit with positioning information for a mobile terminal; but failed to teach one or more limitations including, 
the cell identity comprises one of a physical cell identity and an extended cell identity, and wherein the identifier for determining of positioning reference signals is based on a cell portion identifier that uniquely identifies a cell portion within a cell, 
determining, by the radio transmitter, the positioning reference signals to send to a user equipment, the positioning reference signals determined based on the cell identity and the identifier for determining of positioning reference signals received in the transmit configuration from the network node, and
sending the positioning reference signals from the radio transmitter to the user equipment.

Krishnamurthy and Riley alone or in combination failed to cure the deficiency of Voltolina.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for a radio transmitter for managing positioning reference signals. The network node sends to the user equipment, a reception configuration comprises a cell identity relating to the radio transmitter and an identifier for determining of positioning reference signals. The user equipment estimates, based on the positioning reference signals, signal characteristics relating to a position of the user equipment. Further, Global positioning system (GPS)-enabled terminals can meet the requirement for positioning, but it cannot provide the required availability due to the satellite signals being blocked in urban and indoor environments. Therefore other techniques are needed in such environments. The present invention cures the above mentioned problem.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645